Name: Commission Regulation (EC) No 1800/2001 of 13 September 2001 amending Council Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to Guinea (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  Africa
 Date Published: nan

 Avis juridique important|32001R1800Commission Regulation (EC) No 1800/2001 of 13 September 2001 amending Council Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to Guinea (Text with EEA relevance) Official Journal L 244 , 14/09/2001 P. 0019 - 0019Commission Regulation (EC) No 1800/2001of 13 September 2001amending Council Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to Guinea(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community(1), as last amended by Commission Decision 1999/816/EC(2), and in particular Article 17(3) thereof,Having regard to Council Regulation (EC) No 1420/1999 of 29 April 1999 establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of waste(3), as last amended by Commission Regulation (EC) No 77/2001(4), and in particular Article 3(5) thereof,Whereas:(1) Guinea notified the Commission on 22 March 2001 that the import of all wastes listed in category GM of Annex II to Regulation (EEC) No 259/93 is accepted without any control procedure.(2) In accordance with Article 17(3) of Regulation (EEC) No 259/93, the committee set up by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(5), as last amended by Commission Decision 96/350/EC(6), was notified of the official request of Guinea on 5 April 2001.(3) In order to take into account the new situation of this country, it is necessary to amend at the same time Regulation (EC) No 1420/1999 and Commission Regulation (EC) No 1547/1999(7), as last amended by Regulation (EC) No 1552/2000(8).(4) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 18 of Directive 75/442/EEC,HAS ADOPTED THIS REGULATION:Article 1Between the text related to GRENADA and HONGKONG in Annex D to Regulation (EC) No 1547/1999, the following text is inserted: "GUINEAAll types in section GM (Wastes arising from agro-food industries)."Article 2After the text "All types except" related to Guinea in Annex B to Regulation (EC) No 1420/1999 the text: ">TABLE>" is replaced by the text: "1.>TABLE>2. All types in section GM (Wastes arising from agro-food industries)."Article 3This Regulation shall enter into force on the 20th day following its publication in the Official journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 September 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 30, 6.2.1993, p. 1.(2) OJ L 316, 10.12.1999, p. 45.(3) OJ L 166, 1.7.1999, p. 6.(4) OJ L 11, 16.1.2001, p. 14.(5) OJ L 194, 25.7.1975, p. 39.(6) OJ L 135, 6.6.1996, p. 32.(7) OJ L 185, 17.7.1999, p. 1.(8) OJ L 176, 15.7.2000, p. 27.